 



Exhibit 10.2
March 31, 2006
Mohan Sancheti
609 Palomar Drive
Redwood City, CA 94062
Dear Mohan:
On behalf of VNUS Medical Technologies, Inc. (“VNUS” or the “company”), I am
pleased to offer you the position of Vice President of Manufacturing, reporting
to the President and CEO. In making this offer we are expressing our
enthusiastic support of your abilities to help VNUS become a great success. You
bring a skill set to this company that is essential to achieving our goals, both
short and long term. The purpose of this letter is to offer you a position and
detail the terms of your employment.

     
Job Title:
  Vice President of Manufacturing
 
   
Starting Date:
  Monday, April 24, 2006, or an earlier mutually agreed date.
 
   
Salary:
  $170,000, payable in accordance with the company’s standard payroll policies
(currently bi-monthly). Your initial performance review will be performed with
an effective date of January 1, 2007. You are also eligible to participate in
the company’s officer 2006 bonus plan for a maximum bonus of approximately
30 percent of annual salary, pro-rated to your date of hire.
 
   
Stock:
  You will be granted stock options for 50,000 VNUS common shares on your first
day of employment. These options will be exercisable at the fair market value of
the shares on the date of your first day of employment, and will vest 25 percent
(12,500 shares) at the end of your first year of employment and 1/36th (1041
shares) of the remaining balance for each month thereafter for an additional 36
months, for a total vesting period of 4 years. These options may be exercised up
to 10 years from the date of grant so long as you are an employee of the
company.
 
        You will also be granted 15,000 restricted stock units at $.00/unit on
your first day of employment. These shares will vest 25 percent per year with a
total vesting period of 4 years.
 
   
Benefits:
  The company will provide to you, medical, dental and vision coverage beginning
the first of the month after your start date. For an additional monthly charge,
coverage for your spouse and children may also be added. You are eligible to
participate in the company’s 401(k) plan beginning the first of the month after
your start date.

 



--------------------------------------------------------------------------------



 



     
 
  Life insurance coverage equal to twice your annual salary is provided to you
as part of the employee benefits program. Long-term disability insurance is also
provided after one month of employment. To help employees pay for healthcare and
dependent care expenses, the company has adopted a flexible
spending/reimbursement accounts program. This allows you to pay for
out-of-pocket medical, dental, and vision costs, as well as dependent care
expenses, with pre-tax wages
 
   
Paid Time Off:
  You are eligible to accrue 18 days of Paid Time Off during your first year of
employment. Two days of PTO accrual are added for each year of service up to a
maximum of 28 days per year. You may accumulate up to 40 days of banked
PTO-time. In addition, in 2006, the company will be closed for 13 holidays
including the days from December 25 to December 29.

This offer is contingent upon your executing VNUS’ Proprietary Information and
Inventions Agreement for new employees, signing the Arbitration Agreement, and
providing the company with the legally required proof of your identity and
authorization to work in the United States within 72 hours of your first day of
employment. VNUS is an at-will employer. Employment-at-will may be terminated
with or without cause, and with or without notice at any time, by the employee
or the company.
This offer will remain in effect through April 5, 2006. If you do accept, and I
sincerely hope you will, please fax an endorsed letter to HR’s confidential fax
at 408-365-8489, and return an original signed copy by mail shortly thereafter.
Mohan, we believe you will be an outstanding addition to the company. We have an
exciting opportunity ahead of us to which you can make a significant
contribution. We look forward to working with you in a productive and mutually
beneficial relationship.

     
Sincerely,
  Foregoing terms and conditions hereby accepted:

/s/ Brian E. Farley

  Brian E. Farley         President and   /s/ Mohan Sancheti   April 4, 2006    
      Chief Executive Officer   Mohan Sancheti   Date

 